     CASE 0:97-cr-00147-MJD-JJK Document 367 Filed 08/10/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

United States of America,

            Plaintiff/Respondent,
                                                     MEMORANDUM OPINION
                                                           AND ORDER
v.                                                   Crim. No. 97-147 (06) (MJD)

Jaimie Gonzalez,

           Defendant/Petitioner.
_______________________________________________________________________

     Thomas M. Hollenhorst, Assistant United States Attorney, Counsel for
Respondent.

      Petitioner, pro se.
_______________________________________________________________________

      This matter is before the Court upon Petitioner’s motions to Vacate, Set

Aside, or Correct his Sentence pursuant to 28 U.S.C. ' 2255, to appoint counsel,

and to proceed IFP.   (Doc. Nos. 361, 362 and 363)

I.    Background

      On March 1, 1999, Petitioner pleaded guilty to Count 10 of the Superseding

Indictment which charged Robbery Affecting Interstate Commerce in violation of

the Hobbs Act, 18 U.S.C. §§ 1951 and 2. Prior to sentencing, a presentence


                                        1
      CASE 0:97-cr-00147-MJD-JJK Document 367 Filed 08/10/20 Page 2 of 7




investigation report (“PSR”) was completed. The criminal history section of the

PSR provides that on March 2, 1998, Petitioner was convicted in Michigan state

court on three counts: assault with intent to commit murder; a firearms violation;

and assault to commit great bodily harm. (PSR ¶ 41.) He was sentenced to 20

to 45 years on the first count, two years on the second count to be served

consecutively, and 160 months to 20 years on the third count, concurrent to the

first count. (Id.) Petitioner’s scheduled discharge on those state convictions is

June 21, 2036. (Id.)

       In this case, on June 23, 1999, Petitioner was sentenced to 120 months in

prison; sixty months to be served concurrently and 60 months consecutively with

his undischarged term of imprisonment in Michigan. Petitioner did not appeal

his conviction or sentence.

II.    Standard of Review

       Under 28 U.S.C. ' 2255, A[a] prisoner in custody under sentence . . . claiming

the right to be released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence . . . or is otherwise subject to



                                          2
       CASE 0:97-cr-00147-MJD-JJK Document 367 Filed 08/10/20 Page 3 of 7




collateral attack, may move the court which imposed the sentence to vacate, set

aside or correct the sentence.@ 28 U.S.C. ' 2255(a). Section 2255 is intended to

provide federal prisoners a remedy for jurisdictional or constitutional errors.

Sun Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011). It is not intended to

be a substitute for appeal or to relitigate matters decided on appeal. See Bousley

v. United States, 523 U.S. 614, 621 (1998); Davis v. United States, 417 U.S. 333, 346-

47 (1974)).

        Relief under 28 U.S.C. ' 2255 is reserved for transgressions of constitutional
        rights and for a narrow range of injuries that could not have been raised on
        direct appeal and, if uncorrected, would result in a complete miscarriage of
        justice. A movant may not raise constitutional issues for the first time on
        collateral review without establishing both cause for the procedural default
        and actual prejudice resulting from the error.

United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996) (citations omitted).

III.    Timeliness

        There is a one year period during which a motion may be filed under

Section 2255. 28 U.S.C. § 2255(f). This period begins to run from the latest of: 1)

the date on which the judgment of conviction becomes final; 2) the date on which

the impediment to making a motion created by government action in violation of

the Constitution or the laws of the United States is removed, if the movant was


                                           3
     CASE 0:97-cr-00147-MJD-JJK Document 367 Filed 08/10/20 Page 4 of 7




prevented from making a motion by such governmental action; 3) the date on

which the right asserted was initially recognized by the Supreme Court and made

retroactively applicable to cases on collateral review; or 4) the date on which the

facts supporting the claims or claim presented could have been discovered

through the exercise of due diligence. Id.

      In this case, because Petitioner did not file an appeal to the Eighth Circuit,

Petitioner’s judgment of conviction became final after the applicable period for

filing a notice of appeal to the Eighth Circuit Court of Appeals expired.

Judgment was entered on June 14, 1999, therefore, the time to file a notice of

appeal expired on June 28, 1999. Thus, to be timely, Petitioner had to have filed

his habeas petition on or before June 28, 2000. The petition was not filed,

however, until June 15, 2020. (Doc. No. 361)

      Petitioner has not alleged that the government prevented him from filing

his petition earlier or that it is based on new evidence. Instead, he argues he is

entitled to relief based on a constitutional right made retroactive on collateral

review as set forth in pursuant to United States v. Davis, 139 S.Ct. 2319 (2019).

In Davis, the Supreme Court held that 18 U.S.C. § 924(c)(3)(B) is



                                          4
         CASE 0:97-cr-00147-MJD-JJK Document 367 Filed 08/10/20 Page 5 of 7




unconstitutionally vague, and as a result any conviction based on § 924(c)(3)(B)

may be vacated. Id. at 2336. The defendant in Davis was convicted of a Hobbs

Act robbery and a related § 924(c) offense. In this case, Petitioner was convicted

of a Hobbs Act robbery only, not a § 924(c) offense, therefore, Davis has no

application here. As a result, the petition for relief is untimely and must be

dismissed, as it was filed over twenty years after Petitioner’s conviction became

final.

IV.       Motion to Appoint Counsel

          The standard for appointment of counsel in this case is whether Petitioner

and the Court would benefit from the assistance of counsel.       Nachtigall v. Class,

48 F.3d 1076, 1081 (8th Cir. 1995).    AFactors bearing on this determination

include: the factual complexity of the issues; the ability of an indigent to

investigate the facts; the existence of conflicting testimony; the ability of an

indigent to present his claim; and the complexity of the legal issues.@ Id. at 1081-

82.

          Based on its review of the record and the submissions of the parties, the

Court concludes that neither the facts nor the legal issues in this case are so



                                            5
     CASE 0:97-cr-00147-MJD-JJK Document 367 Filed 08/10/20 Page 6 of 7




complex that counsel should be appointed.       Appointment of counsel would

benefit neither Petitioner nor the Court, therefore the motion must be denied.

V.    Certificate of Appealability

      With regard to its procedural rulings in this Order, the Court concludes

that no Ajurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right;@ nor would Ajurists of reason . . .

find it debatable whether the district court was correct in its procedural ruling.@

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      Accordingly,

      IT IS HEREBY ORDERED that:

      1. The Motion to Vacate, Set Aside or Correct a Sentence Pursuant to 28

          U.S.C. ' 2255 [Doc. No. 361] is DENIED;

      2. The Motion to Appoint Counsel [Doc. No. 363] is DENIED;

      3. The Motion to Proceed In Forma Pauperis [Doc. No. 362] is dismissed as

          moot; and




                                           6
    CASE 0:97-cr-00147-MJD-JJK Document 367 Filed 08/10/20 Page 7 of 7




     4. The Court will not issue a Certificate of Appealability.




     LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: August 10, 2020

                                     ____/s Michael J. Davis__________________
                                     Michael J. Davis
                                     United States District Court




                                        7
